 Case 3:18-cv-00103-GEC Document 59 Filed 07/24/21 Page 1 of 3 Pageid#: 914




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division

TANNER HIRSCHFELD;                                   )
NATALIA MARSHALL,                                    )
                                                     )
               Plaintiffs-Appellants                 )
                                                     )
               v.                                    )      Case No. 3:18-cv-00103-GEC
                                                     )
BUREAU OF ALCOHOL,                                   )
TOBACCO, FIREARMS                                    )
AND EXPLOSIVES, ET AL.,                              )

               Defendants-Appellees.

 PLAINTIFF-APPELLANTS’ AND PROPOSED PLAINTIFF-APPELANTS” MOTION
   TO ADD COREY FRASER AND BATTLEFIELD FIREARMS AS PLAINTIFF-
                           APPELLANTS

       COME NOW Plaintiffs, Mr. Tanner Hirschfeld and Ms. Natalia Marshall, by and through

counsel, together with prospective Plaintiffs Mr. Corey Fraser and Battlefield Firearms, trade name

of QMF.Wyatt, LLC (hereinafter “Battlefield”) (collectively “Movants”), and respectfully move

this honorable Court to add Mr. Fraser and Battlefield to this suit pursuant to Rule 21 or, in the

alternative, allow them to intervene as plaintiff-appellants pursuant to Rule 24. This motion is

accompanied by a brief that provides the argument and authorities on which Movants rely in

support. A proposed order accompanies this motion.

                                          SUMMARY

   1. Movants bring this motion to ensure the existence of a live controversy in this case.

       Plaintiffs challenge federal laws that prohibit licensed firearm dealers from selling

       handguns and handgun ammunition to young adults between the ages of eighteen and

       twenty-one years old. The District Court granted the defendant-appellees’ Motion to
    Case 3:18-cv-00103-GEC Document 59 Filed 07/24/21 Page 2 of 3 Pageid#: 915




           Dismiss and denied the Plaintiffs’ Motion for Summary Judgment. A panel of the Fourth

           Circuit vacated, reversed, and remanded the District Court’s judgment.

       2. The defendant-appellees (hereinafter “the Government”) may seek a rehearing of the panel

           decision or petition the Supreme Court of the United States for certiorari, but Mr.

           Hirschfeld has turned twenty-one since this litigation ensued and Ms. Marshall will turn

           twenty-one before a rehearing or certiorari is granted. The panel found that Mr.

           Hirschfeld’s case is moot due to his age1, while Ms. Marshall’s claims remain active for

           review as she is not yet twenty-one years old. Both parties believe their cases shall remain

           active pursuant to the doctrine of moot, yet capable of repetition but escaping review.

           Nevertheless, both posit the following argument on behalf of other interested parties.

       3. Movants’ principal request for this Court is to add Mr. Corey Fraser and Battlefield

           Firearms (“Battlefield”) as plaintiffs pursuant to Rule 21 of the Federal Rules of Civil

           Procedure. In the alternative, Movants request that the Court allow Mr. Fraser and

           Battlefield to intervene as plaintiffs pursuant to Rule 24. In accordance with Rule 24(c),

           this motion is accompanied by Mr. Fraser’s and Battlefield’s proposed Complaint in

           intervention.

       For these reasons those set forth in the accompanying brief, this Court should grant Movants’

motion.

                                                         Respectfully submitted,
                                                         ______/s______________
                                                         Elliott M. Harding, Esq. VSB# 90442
                                                         Counsel for the Appellants
                                                         Harding Counsel, PLLC
                                                         608 Elizabeth Ave.,
                                                         Charlottesville, VA 22901
                                                         P: 434-962-8465
                                                         E: Elliott@HardingCounsel.com
1
    Mr. Hirschfeld contests this ruling.
 Case 3:18-cv-00103-GEC Document 59 Filed 07/24/21 Page 3 of 3 Pageid#: 916




                                 CERTIFICATE OF SERVICE

       On July 24, 2021, I electronically submitted the foregoing document with the clerk of court

for the U.S. District Court, Western District of Virginia, using the electronic case filing system of

the court. I hereby certify that I have served all counsel and/or pro se parties of record

electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                                      ______/s______________
                                                      Elliott M. Harding, Esq. VSB# 90442
                                                      Counsel for the Appellants
                                                      Harding Counsel, PLLC
                                                      608 Elizabeth Ave.,
                                                      Charlottesville, VA 22901
                                                      Tel: 434-962-8465
                                                      E: Elliott@HardingCounsel.com
